Title: From Thomas Jefferson to Edmund Bacon, 28 June 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington June 28. 07.
                        
                        Mr. Perry informs me he is ready to proceed with the stable, but cannot for want of the hauling. not knowing
                            exactly the different works which may be pressing on your waggon, I can only observe that it is very important that the
                            stable should be done before I come home, which will be about the 23d. of July, because otherwise I shall have no place to
                            put my horses, nor those of the company which comes. what could be done with them in that case? for within the enclosure
                            they could not be put on account of what is growing within it. I mention this that you may weigh this with the other
                            objects the waggon has to attend to, & decide according to their importance.   As I shall go to Bedford immediately on my
                            arrival at home, & shall need your horse (Jack) I must pray you to spare nothing to get him into the best order
                            possible. I salute you with my best wishes.
                        
                            Th: Jefferson
                            
                        
                    